Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142953                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Mary Beth Kelly
            Plaintiff-Appellee,                                                                           Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 142953
                                                                   COA: 299536
                                                                   Wayne CC: 09-016673-01-FC
  LYTELL DWAYNE HUDGINS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 25, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2011                  _________________________________________
           p0919                                                              Clerk